Judgment unanimously reversed and petition dismissed. Memorandum: In this CPLR article 78 proceeding respondent appeals from a judgment granting petitioner a de novo parole release hearing. Supreme Court held that a new hearing is required because the Parole Board’s decision fails to recite that consideration was given to the factors enumerated in the applicable statute (see Executive Law, § 259-i, subd 2, par [c]). We reverse. The record of the parole release hearing demonstrates that the board had before it all of the information required by the statute to be considered, and the decision set forth in detail the board’s reasons for denying parole (see Executive Law, § 259-i, subd 2, par [a]; Matter Collins v 52 NY2d 798). from of Supreme Court, Wyoming County, Fudeman, J. — art 78.) Present — Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.